                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


BRIAN SALONEN,                                 Case No. CV-18-119-M-DWM

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

JACKSON NATIONAL LIFE
INSURANCE COMPANY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
 Defendant and against Plaintiff in accordance with the Order issued on today's
 date.

        Dated this 11th day of June, 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ A.S. Goodwin
                                  A.S. Goodwin, Deputy Clerk
